MEMORANDUM OPINION
BRETT, Judge.
This is an appeal from a plea of guilty by Plaintiff in Error, Al Grimes, hereinafter referred to as defendant. The defendant was charged in the District Court of Creek County, Oklahoma, in their case no. CRS-69-47, with the crime of Robbery Second Degree. A judgment and sentence of two years in the State Penitentiary was imposed on the 14th day of October, 1969.
Defendant offers two propositions, which state: (1) That said judgment and sentence are contrary to law; and (2) that the punishment as given by the court was cruel and excessive.
There is nothing in the records before this Court which indicate that the judgment and sentence is contrary to law.
It further appearing to the Court that the punishment imposed was well within the range of the law, not cruel and excessive, we are of the opinion that the judgment and sentence appealed from should be and the same is hereby, Affirmed.
BUSSEY, P. J., concurs.